Case 4:18-cv-00363-ALM-CAN Document 39 Filed 01/18/19 Page 1 of 8 PageID #: 943



                           IN THE U ITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                         HERM N DIVISION
                                                                                    JAN 1 8 2019
                                                   §
 IZET BECIREVIC                                    §                            Clerk, US. District Court
                                                                                     Texas Eastern
                                                   §
              Plaintiff,                           §
 VS.                                               §       CASE NO: 4:18-CV-00363
                                                   §
 NAVIENT                                           §
                                                   §
               Defendant

                           PLAINTIFF S IZET BECIREVIC
                    MOTION FOR PARTIAL SUMMARY JUDGEMENT

 TO THE HONORABLE JUDGE OF SAID COURT:

        Comes Now Izet Becirevic ( Plaintiff ) appearing pro se and asks the Court to render

 partial summary judgement against Defendant Navient as authorized by Federal Rule of Civil

 Procedure 56 , and this Court Local Rules CV-7 (a) and CV-56.


        Plaintiff files this motion for partial summary judgement on his claim for false

 misrepresentation. Summary Judgement should be granted in this case because the summary-

 judgement evidence established all elements of plaintiffs claim as a matter of law.


                                    I. INTRODUCTION


        Plaintiff Izet Becirevic filed this action on May 16, 2018. Plaintiff in his complaint

 alleged that Defendant Navient willfully breach forbearance agreement and engage in false

 misrepresentation in connection with servicing Plaintiffs student loans. (D.E.#1)

        On or around July 11, 2018 Defendant Navient filed an answer and denied all allegations

 in Plaintiffs complaint ( D.E.# 10).



              Plaintiff Izet Becirevic Motion For Partial Summary Judgement     Page 1
Case 4:18-cv-00363-ALM-CAN Document 39 Filed 01/18/19 Page 2 of 8 PageID #: 944



         On July 12, 2018 the Court issue Order Governing Proceedings and set Rule 16

 Management Conference for August 31,2018. ( D.E.# 8)

         On Management Conference parties discussed discovery and the Court directed parties to

 exchange all documents as required under the Order Governing Procedure.

         On December 26, 2018, Plaintiff files Motion to Compel Defendant to make disclosure

 required by Rule 26. ( D.E# 28)

         On January 09, 2019 Defendant files response to Plaintiff Motion to Compel defendant to

 make disclosure required by Rule 26. ( D.E# 32)


         On January 11, 2019 Plaintiff Reply to Defendant Response to Plainitff Motion to

 Compel Defendant to make disclosure required by Rule 26. ( D.E.#35)


               II. STATEMENT OF ISSUES TO BE DECIDED BY THE COURT


        Under Federal and Texas law, the plaintiff is entitle to judgement as a matter of law. A

 copies of plaintiffs student loans correspondence histoiy and payment history produced by

 defendant as a record of regularly conducted activity in defendant s business show that

 defendant is liable for false misrepresentation and fraud. Under Texas law , in action of

 common-law fraud plaintiff is entitled to punitive and exemplary damages for false

 misrepresentation pursuant to Tex. Civ. Prac. § Rem. Code § 41.003.


      III. PLAINTIFF S STATEMENT OF UNDISPUTED MATERIAL OF FACTS

        In support for his Motion for Partial Summary Judgement, Plaintiff submit these

 statements of undisputed facts pursuant to the Court Local Rule CV-56.


        Plaintiff respectfully submit the following statement of undisputed material of facts as to

 which there are no genuine issues for trial.

               Plaintiff Izet Becirevic Motion For Partial Summary Judgement   Page 2
Case 4:18-cv-00363-ALM-CAN Document 39 Filed 01/18/19 Page 3 of 8 PageID #: 945




         Undisputed Material of Facts                             SuDDortive Evidence

  1). According to national student loan data         1). A true copy of national student loan data
  systems Plainitff loans were defaulted on          systems indicating plaintiff loan status is
  March 23,2017.                                     attached hereto as Exhibit “1 and
                                                     incorporated as if fully referenced herein.
  2). A plaintiffs student loans correspondence      2). A true and correct copy of plaintiff student
  history serviced by Defendant show that            loans correspondence history is attached
  Defendant was owner of the loans prior and         hereto as “Exhibit “2 and incorporated as if
  after a default claim was filed on March 23,       fully referenced herein.
  2017.
  3). Nine (9) days later, on April 02, 2017,        3). A true copy of Defendant forbearance
  Defendant Navient knowingly supplied a             agreement form is attached hereto as
  false forbearance agreement forms to the           “Exhibit “3 and incorporated as if fully
  Plainitff and stated that he is not required to    referenced herein.
  make any payments until September 11, 2017.
  4). Plainitff was not aware that forbearance       4). A true copy of plaintiff student loans
  agreement exist until he was review his            correspondence history and online log in
  student loan status online on April 2, 2017,       records is attached hereto as “Exhibit “4
  and printed a copy of forbearance agreement        and incorporated as if fully referenced herein.
  forms. The printed forbearance agreement
  form clearly stated that Plainitff is not
  required to make his student loans payments
  from 9/12/2016 to 9/11/2017.
  5). Plaintiff student loan correspondence          5). A true copy plaintiff correspondence
  history show that Defendant processed false        history indicating that defendant processed
  forbearance form on October 05, 2016 and           forbearance forms on October 5, 2016 is
  maintained as a record of the regularly            attached hereto as “Exhibit “5 and
  conducted activity in defendant s business.        incorporated as if fully referenced herein.

  6). Despite the facts, that plaintiff was not      6). A true copy of ECMC letter indicating
  aware that defendant supplied false                the date of reporting default claims to credit
  information s until ECMC notified him that         bureaus is attached hereto as “Exhibit “6
  his loans serviced by Defendant were               and incoi orated as if fully referenced herein.
  reported as a default claim to all 3 credit
  bureaus nationwide on June 04, 2017.
  7). Because Defendant false                        7). A true copies of credit reports indicating
  misrepresentation Plaintiff suffered damages       the date of collections status is attached hereto
  by justifiably relying on the information          as “Exhibit “7 and incoi orated as if fully
  supplied by defendant.                             referenced herein.




               Plaintiff Izet Becirevic Motion For Partial Summary Judgement     Page 3
Case 4:18-cv-00363-ALM-CAN Document 39 Filed 01/18/19 Page 4 of 8 PageID #: 946




                                        IV.      ARGUMENT

 Standard of Revie

         Federal Rule of Civil Procedure 56 (c) provides that summary judgement shall be granted

  if the pleadings, deposition, answers to interrogatories, and admission on file, together with

 affidavits, if any, show that there is no genuine issue as to any material fact and the is entitled to

 judgement as a matter of law. There is no genuine issue of material fact” when record taken a

 whole cloud not a rational trier of fact to find for the nonmoving party.” Further, there are no

 genuine issue of material fact and summary judgement is appropriate if the evidence offered by

 both the moving and opposing party support only one conclusion, even if all the evidence to the

 contrary is fully credited”


        A Plainitff moving for summary judgment stratifies its burden by submitting summary

 judgement proof that establish all elements of its claim as a matter of law. See San Pedro v.

 U ited States, 79 F. 3d 1065, 1068. (llthCir. 1996).


        The movant bears the initial responsibility of informing the district court of the basis for

 its motion, and identifying the parts of the records it “ believes demonstrate the absence of a

 genuine issue of fact.” Once the movant has met this burden, the “ opponent must do more than

 simply show that there is some metaphysical doubt as to the material facts. The opponent may

 not rest on mere allegations or denials in its pleadings; the opponent must designate specific facts

 showing a genuine issue for trial. [C] conclusory allegations, unsubstantiated assertions, or only

 a scintilla of evidence are insufficient to defeat summary judgement. See Prof 1 Managers, Inc

 v. P wer, Brian, Hardy & Zatzkis, 799 F.2nd 218, 222 (5th Cir. 1986). E. Dist. Local R. CV-56

 (c); Celotex Corp, 477 US at 325 ( The burden on the moving party ay be discharged by




               Plaintiff Izet Becirevic Motion For Partial Summary Judgement      Page 4
Case 4:18-cv-00363-ALM-CAN Document 39 Filed 01/18/19 Page 5 of 8 PageID #: 947



 showing that is point out to the district court that there is an absence of evidence to support

 the nonmoving party s case. ); Stults v. Conoco, 76 F. 3d 651, 655-56 ( 5th Cir. 1996)


        To prevail on his claim for false misrepresentation, plaintiff must prove the following

 elements as a matter of law; a plaintiff must show that; (1) the defendant made a material

 representation that was false, (2) the defendant knew the representation was false or made it

 recklessly as a positive assertion without any knowledge of its truth, (3) the defendant intended

 to induce the plaintiff to act upon the representation, and (4) the plaintiff actually and justifiably

 relied on the representation, which caused the injury. Here in this case, Plainitff evidence

 attached to Exhibits show that Plainitff prove all elements for his claim for false

 representation and there are no genuine disputes of material of facts on any element in Plaintiff

 claims for false misrepresentation, and Plaintiff is entitled to summaiy judgement as a matter of

 law.


                         V. SUMMARY JUDGEMENT EVIDENCE

         In support of his motion, plaintiff includes evidence in the attached appendix, which is

 incorporated by references into the motion. The motion for summary judgement is based on the

 following evidence.


         a. Documents . The documents, which are verified as authentic, established the

                 following facts: that defendant was intentionally supplies false information. The

                 evidence attached in “Exhibits 1-7” clearly show that Defendant was recklessly

                 and intentionally mislead plaintiff after default claim was paid by ECMC.




               Plaintiff Izet Becirevic Motion For Partial Summary Judgement Page 5
Case 4:18-cv-00363-ALM-CAN Document 39 Filed 01/18/19 Page 6 of 8 PageID #: 948



                     VI. CONCLUSION AND PRAYER FOR RELIEF


        In this case, the facts are sufficient to support Plainitff Motion for Partial Summary

 Judgement against Defendant Navient and are undisputable. The true facts there not

 communicated to Plaintiff, who were damaged by Defendant Navient actions in variety of ways

 including false misrepresentation and fraud. Plaintiff seek damages for anger, anxiety, emotional

 distress, frustration and punitive/exemplary damages in the amount of 500.000.00 US Dollars.


        For these reasons Plainitff asks the Court to grant this motion and render a partial

 summaiy judgement in Plaintiff favor, and award Plaintiff with any and all additional relief

 which the Court may deem appropriate.




                                                         Respectfully submitted;




                                                          2008 Laurel Lane
                                                          Plano TX 75074
                                                          Phone: 214-773-5029
                                                          Becirevic2010@live.com

                                                          Plaintiff Pro se




              Plaintiff Izet Becirevic Motion For Partial Summary Judgement    Page 6
Case 4:18-cv-00363-ALM-CAN Document 39 Filed 01/18/19 Page 7 of 8 PageID #: 949



                                CERTIFICATE OF SERVICE



        I certify thatirue a copy of plaintiffs motion for partial summaiy judgement was served

 on this date the day of January, 2019 by U.S. mail and by electronic e-mail, on

 the following attorney in charge for Defendant Navient



 HUNTON, ANDREWS, KURTH LLP
 1445 Ross Avenue, Suite 3700
 Dallas, Texas, 75202
 Phone: 214-979-3000
 e-mail; arauan@huntonak.com




             Plaintiff Izet Becirevic Motion For Partial Summary Judgement Page 9
Case 4:18-cv-00363-ALM-CAN Document 39 Filed 01/18/19 Page 8 of 8 PageID #: 950




                                VERIFICATION OF SERVICES


          Before me, the ndersigned notary, on this day personally appeared Izet Becirevic , the
 affiant, a person whose identity is known to me. After I administrated an oath to affiant, affiant
 testified:

          My name is Izet Becirevic. I have read the copy of foregoing document. The facts stated
 in it are within my personal knowledge and are true and correct.




 SWORN TO and SUBSCRIBED before me by Izet Becirevic on this date _the day

 of J/h/Jutff V                 2019

                                                                          RICK ADAMS
                                                                . Notary Public, State of Texas
                                                                j Comm. Expires 01-14-2021
                                                                      L.      .         .
                                                                      Notary ID 12920511-4
 Notary Public in and for
 The State of Texas




              Plaintiff Izet Becire ic Motion For Partial Summary Judgement Page 8
